Citation Nr: 1720946	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1993 to November 2007.  He also had additional service in the United States Air Force Reserve.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is associated with the record. 

In December 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his current respiratory disorder is due to in-service exposure to aircraft exhaust fumes, synthetic hydraulic fluids, solvents, hazardous chemicals, asbestos, and depleted uranium.  See, e.g., January 2012 statement in support of claim; September 2014 Board hearing transcript.  However, a review of the record shows that no development has been undertaken with respect to the claimed radiation exposure from uranium.  Moreover, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  In this regard, in March 2015, the AOJ submitted a request for the Veteran's Official Military Personnel File (OMPF) through the Defense Personnel Records Information Retrieval System (DPRIS) and received an automated response that the Veteran's Social Security Number could not be found in the system.  However, it appears that the request was limited to the Army OMPF system.  In addition, there is no indication that any further efforts were made to obtain the Veteran's service personnel records.  Therefore, a remand is necessary for additional development, to include obtaining any records pertaining to whether the Veteran had radiation exposure in service. 

Lastly, the Veteran was scheduled for a VA examination in December 2015; however, he failed to report for that examination.  As the case must be remanded for other development, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter informing him of the evidence necessary to substantiate a claim for service connection based on exposure to ionizing radiation.

2.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  

(It appears that a previous request was limited to the Army OMPF system, whereas the Veteran served in the United States Air Force and United States Air Force Reserve.)

The AOJ should also undertake any other necessary efforts to attempt to verify any radiation exposure that the Veteran may have had during his service.  Specifically, he has asserted that he was exposed to uranium. See September 2014 Board hearing transcript (claiming exposure to depleted uranium rounds from an A-10 crash site).

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has asthma that is due to in-service chemical exposures, specifically through his military occupational specialty working with hydraulic fluids.  The service treatment records verify his work with hydraulic fluid.  A January 1995 Air Force Form 2755 reflected his work with KC-10 pneudraulic and 3 refueling systems, trichloroethane, MEK, hydraulic fluids and skydrol.  This form also listed the Veteran's sources of exposure as skydrol, JP-4/JP-8, nitrogen, and MEK "above the limit." 

The Veteran has also asserted that his respiratory symptoms, such as shortness of breath and wheezing, had their onset in-service.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current respiratory disorder manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology or exposure to hazardous chemicals/solvents, asbestos, and depleted uranium therein.  

In rendering this opinion, the examiner should discuss the significance, if any, of the fact that the Veteran served in the same occupational field involving chemical exposure for over 14 years.  

The examiner should consider the following: 1) the service treatment records that show the Veteran's military occupational specialty required the use of a respirator.  See, e.g., September 2002 respiratory protection evaluations; 2) the August 1994 service treatment record that noted the Veteran's head, face, and shoulders were saturated with the aviation hydraulic fluid "Skydrol;" 3) the December 1999 service treatment record that noted the Veteran reported chest pain and wheezing when breathing deeply and exposure to hazardous chemicals/solvents, beryllium counterbalance weights, dust environments, and JP-8; 4) the June 2004 service treatment record that noted an assessment of bronchitis with shortness of breath treated with an albuterol inhaler; 5) the December 2004 service treatment record that noted an assessment of bronchitis; 6) the December 2004 physical profile that noted the Veteran's prescription regimen used to treat upper respiratory infections; 7) the January 2011 reserve treatment record that noted the Veteran complained of wheezing and dyspnea on exertion for the past three months and that a December 2010 stress test showed hyper-responsive airways and exercise-induced bronchospasms; and 8) the April 2011 respiratory consultation that noted a diagnosis of asthma and mild restriction of diffusion capacity.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




